Citation Nr: 0734545	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for skin rash, claimed 
as affecting the hands and neck.

6.  Entitlement to service connection for rheumatoid 
arthritis, claimed as arthritis of the hands.

7.  Entitlement to service connection for headaches.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issue of entitlement to service connection for skin rash, 
claimed as affecting the hands and neck, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required.


FINDINGS OF FACT

1.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat and his claimed PTSD stressors remain 
uncorroborated.

2.  Hypertension was not shown in service or during the first 
year after service, and there is no competent medical 
evidence relating hypertension to service.

3.  Current headaches did not have their onset in active 
service and were not a symptom of an organic disease of the 
nervous system manifest to a degree of 10 percent or more 
disabling in the first year after service.

4.  The veteran's current headaches are not related to his 
active military service

5.  The veteran does not have a current bilateral hearing 
loss disability for VA compensation purposes.

6.  The competent medical evidence does not reflect that the 
veteran has a current diagnosis of tinnitus. 

7.  Rheumatoid arthritis, claimed as arthritis of the hands, 
was not shown in service or during the first year after 
service and there is no competent medical evidence relating 
the current diagnosis to his active military service.


CONCLUSION OF LAW

1.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

3.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  The criteria for service connection for bilateral hearing 
loss are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).


5.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

6.  The criteria for service connection for rheumatoid 
arthritis, claimed as arthritis of the hands, are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (listing applicable chronic 
diseases, to include hypertension, organic disease of the 
nervous system, and arthritis).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In this case, a May 2003 VA PTSD examination report reflects 
that the veteran has been competently diagnosed with PTSD; 
however, in this case, there is no credible evidence that a 
claimed in-service stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's DD-214 and service personnel records confirm 
that the veteran served in Vietnam from October 1969 to 
October 1970.  His military occupational specialty was cook 
and he was assigned to the 6th Battalion 29th Artillery 4th 
Infantry Division in the Republic of Vietnam. Upon his return 
to the United States and Ft. Benning, Georgia, he was 
assigned to Company A, 43rd Eng. Co.  The veteran's DD-214 
does not reflect any awards or decorations typically 
associated with combat and the evidence of record does not 
indicate that the veteran was engaged in combat.

In this case, there is no verification or documentation 
showing that the veteran engaged in combat with the enemy.  
Therefore, the veteran's bare assertions of service stressors 
are not sufficient to establish that they occurred.  
Accordingly, the claimed stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).  
The Board notes that whether a veteran has submitted 
sufficient corroborative evidence of claimed in-service 
stressors is a factual determination.  Pentecost, supra.

Although the veteran returned a partially completed VA PTSD 
questionnaire to the RO in April 2003, the veteran's 
responses did not provide sufficient detail to be verified.  
In this regard, the veteran stated that while stationed in 
"An Khe" Vietnam, under heavy mortar fire, night fires, and 
grenade attacks.  He saw many casualties due to guerilla 
tactics and sniper fire was common.  When asked to provide 
approximate dates when events took place, the veteran wrote 
"1969 to 1970" and the geographic location was "An Khe."  
The veteran reported that the unit he was with at the time of 
these events was Company A, Battalion 43, and the Division 
was Engineer Group.  He also listed someone named 
"Snodgrass" as killed in action.   

A May 2003 VA mental health outpatient record reflects that 
the veteran stated that when he was in Vietnam he was 
initially an artillery man and later a cook.  He reported 
that the base he was stationed at was constantly being fired 
on by long range missiles and at times would get infiltrated 
by enemies and people would get shot while sleeping.  The 
impression was dysthmia and ruleout PTSD. 

During a May 2003 VA PTSD examination, the veteran stated 
that he was in action in Cam Ranh Bay.  The veteran stated 
that the enemy came into their compound and blew up 
helicopters and caused a lot of destruction and he saw dead 
bodies.  There were no post military stressors.  The veteran 
reported a history of cocaine dependence and has been clean 
for many years.  The diagnosis was PTSD and cocaine 
dependence in remission.  

The veteran has not furnished sufficient information as to 
names, dates, and/or locations to enable the RO to attempt to 
verify the veteran's alleged stressors.  While the RO, in a 
March 2003 letter, specifically requested the veteran to 
provide full and complete answers when filling out the PTSD 
questionnaire, the veteran only responded with sparse 
responses and broad date ranges.  In addition, while the 
veteran has alleged that during his service in Vietnam he was 
at "An Khe" when they came under attack, he has not 
specified the time periods, in at least a minimum two month 
range, in which he was stationed at this area.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred, VA cannot attempt to verify any of 
these incidents without any details regarding the time or 
place.   Furthermore, the veteran has identified being with 
Company A, Battalion 43, Division Engineer Group at the time 
of the events in Vietnam; however, the Board points out that 
this was the Unit the veteran was attached to upon his return 
to the United States at Fort Benning, Georgia, not the unit 
he was assigned to during his tour in Vietnam.    

Accordingly, while the veteran has been diagnosed with PTSD 
by a VA examiner, such diagnosis is based on accounts of 
unverified stressors reported by the veteran. See Moreau, 9 
Vet. App. at 396 (credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence).  The fact remains 
that, in this case, there is no verified or verifiable 
stressor to support the claim.  

In Fossie v. West, 12 Vet. App. 1, 6-7 (1998), the Court held 
there is no duty to assist where the veteran's statements 
concerning in-service stressors are too vague to refer to the 
U.S. Army and Joint Services Records Research Center, as in 
this case.  The Court held that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he can not passively wait for it when he may or should 
have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Considering the lack of verifiable details provided 
by the veteran concerning his claimed stressor,  as well as 
incorrect information provided as to the unit he was with 
during the claimed events, VA has satisfied its 
responsibilities to assist the veteran in connection with the 
current claim.

As there is no credible evidence that any claimed stressor 
occurred-an essential criterion for establishing service 
connection for PTSD-the Board must conclude that the criteria 
for service connection for PTSD are not met, and that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of- the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Hypertension, Headaches, and Rheumatoid Arthritis  

The veteran contends that these conditions are a result of 
his active military service. 

The Board finds that the preponderance of the evidence is 
against each of these claims of entitlement to service 
connection.  The veteran's service medical records (SMRs) are 
negative for any complaints, findings or diagnosis of 
hypertension, headaches, or rheumatoid arthritis.  
Additionally, there is no evidence of hypertension, 
arthritis, or headaches manifest to a compensable degree 
within one year of discharge.  Although an October 1989 
private medical record indicates a diagnosis of ruleout 
rheumatoid arthritis related to the veteran's hands and 
fingers, which is still over 15 years after discharge from 
active service, objective evidence confirming a diagnosis of 
polyarticular rheumatoid arthritis was first reflected in a 
May 2003 VA joint examination.  Moreover, additional VA 
examinations performed in May 2003 provide the first 
objective medical diagnoses of essential hypertension, which 
the veteran even acknowledged was only diagnosed two years 
earlier, and the first confirmed diagnosis of chronic 
headache disorder, etiology unclear (migraine or tension type 
headache).  Importantly, the Board points out that passage of 
so many years between discharge from active service and the 
medical documentation of each of these claimed disabilities 
is a factor that weighs heavily against each claim for 
service connection.  See Maxson v. Gober, 230 F.3f 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, moreover, there is no objective medical 
evidence etiologically linking any of these disabilities to 
the veteran's active military service, and neither the 
veteran nor his representative has presented, identified, or 
alluded to the existence of, any such medical evidence or 
opinions

In addition to the medical evidence, the Board has considered 
the assertions that the veteran has advanced in connection 
with the appeal.  The Board is aware that the veteran is 
certainly competent to testify as to his symptoms.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, as a 
layperson, he is not qualified to render a medical diagnosis, 
or an opinion concerning a question of medical causation or 
medical etiology.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994).  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of his claims.
 
Therefore, for all the foregoing reasons, each of these 
claims for service connection must be denied.  As the 
preponderance of the evidence is against each claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


C.  Bilateral Hearing Loss and Tinnitus

In addition to the above criteria to establish service 
connection, for VA benefits purposes, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels (db) or greater; the thresholds for at 
least three of these frequencies are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

Service medical records includes the veteran's April 1971 
separation examination with audiometric findings showing 
right and left ear pure tone thresholds of 15 decibels at 
500, 1,000, 2,000, and 4,000 decibels Hertz.  The veteran had 
no complaints of hearing problems or tinnitus on 
contemporaneous self-report.

A September 1977 periodic Army Reserves examination report 
reveals audiometric findings showing right ear pure tone 
thresholds of 0, 0, 0, and 10 decibels at 500, 1,000, 2,000, 
and 4,000 decibels Hertz, respectively.  In the left ear, 
pure tone thresholds of 10, 10, 10, and 10 decibels at 500, 
1,000, 2,000, and 4,000 decibels respectively.  The veteran 
had no complaints of hearing problems or tinnitus on 
contemporaneous self- report.    

During a May 2003 VA audiology examination, the veteran 
stated that he served as a cook during military service in 
Vietnam and his duty station was in close proximity to 
artillery fire.  The veteran noted the onset of his hearing 
loss to approximately 10 years ago.  The veteran reported 
bilateral intermittent tinnitus, which he described as a 
"dinging" sensation.  Audiometric testing revealed pure 
tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
15
LEFT
15
20
20
20
20

The veteran's speech discrimination score on the Maryland CNC 
word list was 100, bilaterally.  The assessment was hearing 
sensitivity was within normal limits, bilaterally and 
subjective complaint of intermittent bilateral tinnitus.  

A May 2003 VA ear disease examination report reflects a 
diagnosis of tinnitus by history only, no active ear disease, 
and bilateral normal audiometric examination. 

Turning first to the question of current disability, the 
Board notes that the veteran has been diagnosed hearing 
sensitivity within normal limits and a normal audiometric 
examination.  In fact, there are no audiometry findings of 
record establishing that the veteran, in fact, has bilateral 
hearing loss to an extent recognized as a disability for VA 
purposes, as defined by 38 C.F.R. § 3.385.  Thus, for VA 
purposes, any current bilateral hearing loss the veteran 
experiences is not a disability. 

In regards to the veteran's claim for service connection for 
tinnitus, there is no objective evidence finding that the 
veteran currently has tinnitus.  The only indication that the 
veteran had bilateral tinnitus was from his subjective 
complaints and reported history as was specifically reported 
by VA examiners in both the May 2003 VA audiology and the May 
2003 VA ear disease examination reports.  The Board finds 
that this evidence is probative and weighs against a finding 
of current tinnitus.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, in the absence of 
competent evidence of the claimed disability, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In the instant case, the claims for service 
connection for bilateral hearing loss and for tinnitus must 
be denied because the first essential criterion for a grant 
of service connection-current evidence of a disability upon 
which to predicate a grant of service connection-has not been 
met.

In arriving at the decision to deny these claims, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the competent 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by March 2003 letters, which 
were provided to the veteran before the initial unfavorable 
rating decision was issued in September 2003. The Board 
notes, however, that the veteran was not provided with the 
specific elements of notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In addition, the veteran was not 
specifically requested to send VA whatever evidence he had 
"in his possession" pertaining to his claims.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  In other words, VA has 
the burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.

The Board finds that the presumption of prejudice for lack of 
the Dingess notice has been rebutted in this case because 
service connection has been denied for each claim decided 
herein; consequently, as a matter of law, neither an 
effective date nor a disability evaluation could be awarded 
for these claims.  His veteran status is not at issue.  
Additionally, the veteran was not prejudiced by not including 
the phrase "in his possession" in the notice letter.  The 
language in the March 2003 letter was sufficient to advise 
the veteran to submit pertinent evidence he had in his 
possession to the VA.  Thus, the veteran has had a meaningful 
opportunity to participate in the adjudication process, so he 
was not prejudiced by any error in the notice letter.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).

VA has also complied with the duty to assist the claimant in 
obtaining evidence to substantiate the claim for service 
connection.  The veteran's service medical and personnel 
records and VA and private treatment records are associated 
with the claims file and the RO arranged for the veteran to 
undergo several VA examinations in May 2003, the reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has identified additional existing 
evidence pertinent to the claims on appeal not already of 
record.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for headaches is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for rheumatoid arthritis, claimed as 
arthritis of the hands, is denied.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, service connection is warranted for 
disability resulting from disease or injury that was incurred 
in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 1110, 1131.  However, only an 
individual's injury, and not disease, can be service-
connected if incurred during inactive duty for training 
(INACDUTRA).  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. 
Brown, 5 Vet. App. 484, 485-486 (1993).

The veteran contends that his tinea versicolor skin disorder 
had its initial onset in active service, at the time he 
returned from his tour in Vietnam, with a continuity of 
symptomatology thereafter that presently exists.  In support 
of his claim, he refers to a diagnosis of tinea versicolor in 
a September 1977 Army Reserve medical examination report, 
treatment received as noted in a March 1991 private medical 
record, and the current diagnosis in a May 2003 VA skin 
examination report.  

The record reflects that only the veteran's active military 
service from May 1969 to May 1971 was verified.  There is no 
record that the RO made a request to verify any periods of 
the veteran's active duty for training (ACDUTRA) and inactive 
duty training (INACDUTRA) with the United States Army 
Reserves.  An attempt should be made to verify the veteran's 
duty status at the time he received a September 1977 medical 
examination and was diagnosed with tinea versicolor during a 
period when the veteran was a member of the United States 
Army Reserves.  

In addition, the RO should obtain any outstanding service 
medical records for the veteran's period of active military 
service and for the veteran's periods of service as a member 
of the United States Army Reserve.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  Accordingly, the Board 
finds that an additional VA examination is needed to 
determine whether the veteran has any current skin disorder 
and, if so, whether it is related to a period of active 
military service, to include any verified period of ACDUTRA. 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

In addition, while this matter is being remanded, the veteran 
should be provided with notice that meets the requirements of 
the decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), with respect to the five elements of a claim for 
service connection.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following actions: 

1. Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as outlined by the Court in 
Dingess/Hartman, supra. 

2.  Verify the veteran's duty status at 
the time of the September 1977 
examination in which tinea versicolor is 
noted.  

3.  Obtain any outstanding service 
medical records, including any records 
from reserve service. 

4.  After available records and/or 
responses have been associated with the 
claims file, schedule the veteran for an 
examination. The entire claims file must 
be made available to the examiner.  All 
appropriate tests and studies should be 
accomplished. 

For each diagnosis of a current skin 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the diagnosed disability 
had its initial onset in service or is 
otherwise the result of a disease or 
injury in service.  

The examiner should offer a complete 
rationale for all opinions given.

5.  After completion of the above, 
readjudicate the claim for service 
connection for skin rash, claimed as 
affecting the hands and neck.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and 
representative a supplemental statement 
of the case and afford them the 
appropriate time period to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


